 1
 2
 3
 4
 5
 6
 7
 8                          IN THE UNITED STATES DISTRICT COURT
 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    GARY ALAN EBERLY,                                 No. 2:19-CV-1631-MCE-DMC-P
12                      Petitioner,
13           v.                                         ORDER
14    ROBERT NEUSCHMID,
15                      Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, brought this petition for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. Final judgment was entered on November 20, 2020. See

19   ECF No. 34. Petitioner filed a notice of appeal on January 11, 2021. See ECF No. 37. On June

20   17, 2021, the Ninth Circuit Court of Appeals remanded the matter for the limited purpose of

21   deciding Petitioner’s motions for an extension of time to appeal. See ECF No. 43 (Ninth Circuit

22   order in case no. 21-15082).

23          On December 10, 2020, Petitioner filed a “Motion for Enlargement of Time to File Reply

24   to November 20, 2020, Order.” ECF No. 35. The referenced order is the undersigned’s order

25   adopting the Magistrate Judge’s findings and recommendations that this matter be dismissed. See

26   ECF No. 33. The Court construes Petitioner’s December 10, 2020, motion as a motion for an

27   extension of time to file a notice of appeal from the order and final judgment issued on November

28   20, 2020. Good cause appearing therefore, Petitioner’s motion is granted nunc pro tunc.
                                                       1
 1   Petitioner also attached a second request for an extension of time to file a notice of appeal with
 2   the notice of appeal filed on January 11, 2021. This motion is denied as unnecessary and
 3   duplicative. Petitioner’s notice of appeal is deemed timely.
 4          The Clerk of the Court is directed to serve a copy of this order on the Ninth Circuit Court
 5   of Appeals.
 6          IT IS SO ORDERED.
 7   Dated: July 1, 2021
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                        2
